1. Draft general budget of the European Union - 2010 financial year (vote)
- Before the vote:
rapporteur. - Mr President, in the Committee on Budgets, we voted on more than 1 100 amendments to the 2010 draft budget. Inevitably, there are a small number of technical adjustments that I hereby request be put to the vote in plenary.
Regarding the European Economic Recovery Plan, the Committee adopted two new paragraphs to be added to budget lines 06 04 14 01, 06 04 14 02 and 06 04 14 03. They should be in addition to the existing budget remarks but, due to a technical error, they are shown as replacing them. Amendment 832 should, therefore, be adjusted accordingly.
After verification of the margins, the vote in committee left a margin of EUR 1 775 000 in Heading 3b. I propose allocating this amount to the Europe for Citizens programme. This would mean that Amendment 889 on budget line 15 06 66 should be modified to give total commitment appropriations of EUR 32 255 000 and the retabled Amendment 547 is therefore covered.
The words 'sustainable and environmentally-friendly actions ... (Green New Deal)' should be added to the remarks instead of the words 'Green New Deal' in the remarks adopted on the following budget lines:
04 02 17 ESF - Convergence
04 02 19 ESF - Competitiveness
13 03 16 ERDF - Convergence
13 03 18 ERDF - Competitiveness
Similarly, on the budget line 13 03 20 ERDF - Operational technical assistance for the European Regional Development Fund, the first two new paragraphs should be replaced by the following:
'Part of the appropriation is intended for financing sustainable and environmentally-friendly actions (Green New Deal) that provide for reconciling economic, social and environmental development requirements and for recovery of European regions after the economic and financial crisis'.
The budget line number of the Pilot Project on an all-inclusive cooperation between public authorities, commercial firms and not-for-profit enterprises on integrating people into society and employment should be changed to another line, 04 03 12, for technical reasons.
The budget line number of 'Preparatory Action - Erasmus for journalists' should be changed to 09 06 05 for technical reasons.
If Amendment 943 on the EPSO budget line 26 01 20 is adopted, the corresponding budgetary annex for this Office should be adjusted accordingly.
I ask the Sittings Service to make the necessary corrections in the Minutes - if the plenary will support me. Thank you for your attention.
Mr President, just allow me to say a word of thanks to the Secretariat for the enormous work they have done. This adjustment list usually features every year and represents good work from the Secretariat. We discussed it with the groups and coordinators and I received support for this change, which is in the spirit of the general proposal.
The most important thing is that we in the Committee on Budgets were united in using all the legal possibilities that we have to fill up the margin almost in each heading, which means that any vote which gives additional money is risking the legality of the budget. I draw your attention to this and I hope that the spirit of cooperation will remain. We have slightly different views but this is normal.
(Applause)
Mr President, according to the voting lists, Amendment 464 from the Green/EFA Group will fall if Amendment 870 from the Committee on Budgets is adopted. The voting list follows the rule introduced in formulae by Thomas von der Vring, according to which the amendments adopted by the Committee on Budgets shall be put to the vote first in plenary, and if these are adopted, all other amendments to the same budget line fall.
However, this practice, which is not included in Parliament's Rules of Procedure, was introduced for the sole purpose of ensuring that the overall position on the budget adopted by Parliament would remain within the financial limits set for the European Parliament. As Amendment 464 only proposes to place funds in the reserve, it definitely cannot pose a problem of exceeding the limits. In fact, the two amendments are in no way mutually exclusive and can therefore definitely both be voted on.
I therefore urge you to apply Rule 161 of the Rules of Procedure and also allow a vote on Amendment 464.
(Applause)
Ladies and gentlemen, the order was set previously and was carefully checked, but I would ask the rapporteur to take the floor. I ask you, as the most knowledgeable, to say a few words on this matter.
rapporteur. - Mr President, it is not usually the rapporteur who decides on whether something is incorrect or not. We have a practice and a custom. I must inform the plenary that if we vote first on the Committee on Budgets amendments, which were not questioned by the Verts/ALE Group, then their subsequent amendment will decrease the European Regional Development Fund by EUR 300 million in payments.
So that is a real contradiction. On the one hand, there would be an increase, and on the other hand, a decrease. We should stick to our decision, for it is written clearly in Amendment 464 that the payment is not increased. There is zero increase. Therefore, it is in conflict - there cannot be an increase of EUR 300 million and, at the same time, no increase.
(...) so that we may proceed to the vote. That is the opinion of our services which investigated the matter, and of the rapporteur. I therefore propose that we proceed to the vote.
- Before the vote on Amendment 812:
(PT) Mr President, I should like to ask for the floor pursuant to Rule 173 of the Rules of Procedure, which deals with failure to respect the Rules of Procedure. I would like to ask for an amendment to the order of voting, since it seems to me that the order according to the voting list violates Rule 161 of the Rules of Procedure.
I therefore ask that Amendment 70, which proposes an appropriation of EUR 600 million to support the milk sector, which is facing an extremely serious situation, as we all know, be voted on immediately before Amendment 812, which proposes an appropriation of 300 million. I would point out that this appropriation of EUR 600 million was unanimously approved in the Committee on Agriculture and Rural Development and won broadly majority support in this House, in the last sitting on 17 September, when we voted on a resolution on supporting the milk sector and the crisis it is facing.
Thank you. It is clearly a matter of the financial resources available to us, which means that the decision on this matter is a serious one. We would indeed like assistance, but we have to know what is available. The proposal here is to vote on Amendment 812 first, that is the proposal. I would like to ask the rapporteur to take the floor on this matter. How are the finances, what are the financial possibilities?
rapporteur. - Mr President, again, the order of vote is not my decision. It was stated by my colleague, Mrs Trüpel, a few minutes ago that there is a so-called informal rule that the Committee on Budget's amendment is to be voted on first. Why? Because the Committee on Budgets is the parliamentary body in which we can measure whether we have leeway or not.
It is not in our interest to change the rules during the voting procedure, and I am against that. The voting list has been distributed. The groups have decided how to vote. Any change will result in confusion and later on will produce a lot of difficulties. If we change our rules for one case, for whatever reason, we will be lost. Each body should respect its own customs, rules and regulations.
(ES) Mr President, a technical error has occurred. I intended to vote against Amendment 444.
(FR) Mr President, I perfectly understand the argument stated by the rapporteur, leading us to vote firstly on Amendment 812.
If, however, this is merely an argument about procedure, the vote in favour of Amendment 812 did not necessarily imply that Amendment 70 had lapsed.
It is customary in parliamentary assemblies to vote first, as Mr Capoulas Santos requested, on the amendments furthest removed from the initial text. We are making an exception for the reasons outlined by the rapporteur...
(The President cut off the speaker)
Thank you. We understand. We have a definitive voting procedure in place. I ask the rapporteur to take the floor. According to the services and in our view, this second amendment falls. Can the rapporteur confirm this?
rapporteur. - Even after the vote there is no reason to start the debate again. We are now in favour of voting.
Mr President, this is just to be helpful. Some of us have been hearing different numbers being called. So that we avoid any misunderstandings, can we pay attention to the screen up here? Just in case there are any problems with us hearing or with communication. I am not blaming anyone, but let us be clear and watch the screen.
Ok. We will all go by the screen. It may be that I am reading the numbers too fast. I shall read them more slowly. Thank you.
- Before the vote on Amendment 937:
Mr President, I rise very quickly and on a point of order. You said a few minutes ago that you were bound by the rules, and what can you do when you are bound by the rules? I fully understand that, and so does the House.
Can I assume, and can we assume, that you will be bound by the rules of this House for your whole term of office? Because your predecessor felt he was not bound by the rules, and on the basis of explanations of vote he tore the rule book up because he did not feel bound by it. I leave it with you, sir.
Thank you very much. Ladies and gentlemen, particularly during the vote, we can only take the floor on points of order. Please do not raise matters other than points of order, because if you do, we cannot hold the vote. That is a great inconvenience to all of us.
(Applause)